DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to claim 1, “A method of instance segmentation in an image, the method comprising:(a) identifying, with a processor, a starting pixel associated with an object in an image, the image having a plurality of rows of pixels, the starting pixel located in a row of the plurality of rows; (b) identifying, with the processor, at least one pixel located in an adjacent row to the row in which the starting pixel is located, the at least one pixel being part of the object; (c) iterating steps (a)-(b) using the at least one identified adjacent row pixel as a start pixel for a next iteration of steps (a)-(b); and (d) forming, with the processor, a line through the at least one identified adjacent row pixel to represent the object”.
II. Claims 18-20, drawn to claim 18, “An autonomous driving system for a vehicle comprising: a motion planning subsystem; a lane object detection system; and an uncertainty measure for lane objects identified by the lane object detection system, wherein the motion planning subsystem alters parameters associated with safe operation of the autonomous vehicle as a function of the uncertainty measure of the detected lane objects”
III. Claim 21, “A method for unsupervised generation of annotated image training datasets, the method comprising: extracting content data comprising annotations and style data from a first annotated dataset; preserving the content data and annotations and discarding the style data; extracting new style data from second non-annotated image dataset; and  35DOCKET NO. ISE-001 synthesizing a third dataset by combining the content data, the annotations from the first dataset, and the style data extracted from the second dataset”.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention I is a process and invention II is a system, the process of invention I can be performed by a different system than invention II, where the apparatus would consist of instance segmentation of an image. The system of invention II can also practice another materially different process than that of invention I, which would be an autonomous driving system. 
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to instance segmentation in images, as shown in invention I, and a method for unsupervised generation of annotated image training datasets, as described in invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention III is a process and invention II is a system, the process of invention III can be performed by a different system than invention II, where the system would consist of unsupervised generation of annotated image training datasets. The system of invention II can also practice another materially different process than that of invention III, which would be an autonomous driving system. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification,
The inventions have acquired a separate status in the art due to their recognized divergent
subject matter,
The inventions require a different field of search (e.g., searching different classes /subclasses or
electronic resources, or employing different search strategies or search queries).
For example, invention I would require searching B60W 2400/00 (Indexing codes relating to detected, measured or calculated conditions or factors), which is not required for invention II and II, while invention II would require searching B60W 2420/42 (image sensing, e.g. optical camera) and G05D 1/0238 (using obstacle or wall sensors ( G05D1/0246 and G05D1/0289 take precedence; lidar systems designed for anti-collision purposes G01S17/93)), which is not required for invention I and III, and invention III would require searching G06K 9/6256 (Obtaining sets of training patterns; Bootstrap methods, e.g. bagging, boosting), which is not required for invention I and II. In addition, the variant concepts for controlling these systems would require divergent search terminology for inventions I-III
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667